UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the U.S. Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: FundX Investment Trust Address of Principal Business Office (No. & Street, City, State, Zip Code): 615 East Michigan Street Milwaukee, WI53202 Telephone Number (including area code):1-626-914-7363 Name and address of agent for service of process: Elaine E. Richards, Esq. U.S. Bancorp Fund Services LLC 2020 East Financial Way Suite 100 Glendora, CA 91741 Copy to: Steven G. Cravath, Esq. Cravath & Associates, LLC 19809 Shade Brook Way Gaithersburg, MD 20879 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:Yes [ X ]No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of San Francisco and State of California on the 18th day of March, 2014. FundX Investment Trust By: /s/ Janet Brown Name: Janet Brown Title: Trustee Attest:/s/ Jason Browne Name:Jason Browne Title:Chief Investment Officer
